department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date se t eo ra t date uil legend x dear ------------------ the foundation will be allowed to treat a proposed set-aside in the amount of dollar_figurex dollars as a qualifying_distribution under sec_4942 of the internal_revenue_code code federal_income_tax under sec_501 of the code as an organization described in sec_501 and has been classified as a private_foundation within the meaning of sec_509 the foundation specializes in making precision grants and charitable initiatives conceived to maximize charitable leverage within its primary service area an area which has been devastated recently by a natural disaster for these purposes charitable leverage refers to enabling organizations with relatively high numbers of volunteers small paid bureaucracies and fresh promising approaches to area needs the trustees implement this policy with a carefully crafted need ascertainment and review process this process utilizes trustees with expert knowledge and experience in particular fields of interest and itself mobilizes volunteer resources at many points all to foster the foundation’s basic mission the relief of human suffering activities in its service area the disaster has temporarily crippled the foundation’s operations by dispersing its personnel rendering its headquarters unusable and interfering with communications most of the grantee organizations and volunteers through which the foundation carries out its work are similarly disrupted and the members of the public who directly benefit from the foundation’s expenditures have been displaced from their homes for an indefinite time the information provided indicates the foundation has been recognized as exempt from this is in reference to your letter dated date requesting a ruling that you the natural disaster has created three barriers to continuing the foundation’s charitable the trustees propose creation of a set-aside in the amount of dollar_figurex dollars which will be the trustees recognize that various governmental agencies will provide funding for a variety of basic human services and restoration they also know that fund raising activities throughout the united_states and many foreign countries will send large amounts of money into the area however the trustees strongly believe that these efforts as essential as they may be will not supplant the need for carefully targeted grants dispensed by its experienced system which is specifically oriented toward its particular service area expended over a period of thirty-six months commencing in date for critical volunteer- oriented programs and medical_research in the service area to better achieve the foundation’s mission this fund would be created from amounts which the foundation would otherwise distribute in september october november and december of the current calendar_year if restoration and repopulation of the service area develops more rapidly than anticipated the foundation will endeavor to start the review and disbursements process more rapidly the fund will assist in restoring the foundation’s systematic charitable triage procedures assess the most important expenditures_for the service area not fully addressed by government programs and foster a spirit of volunteerism in the service area sec_4942 of the code imposes an excise_tax on the undistributed_income_of_a_private_foundation for any taxable_year under sec_4942 the term undistributed_income means the amount by which the distributable_amount for such tax_year exceeds the qualifying distributions made out of such distributable_amount g b i provides that an amount set_aside for a specific project will be treated as a qualifying_distribution if it is paid for the specific project within five years and the private_foundation establishes to the satisfaction of the secretary_of_the_treasury that the project is one that can better be accomplished by such a set-aside than by an immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that furthers the purposes described in sec_170 or sec_2 of the code may be treated as a qualifying_distribution in the year in which set_aside but not in the year actually paid if the requirements of sec_4942 of the code and the regulations there under are satisfied to meet such requirements the private_foundation must establish to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by the set- aside than by the immediate payment of funds the regulation goes on to provide that specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments for purposes of determining a private foundation's qualifying distributions section this ruling will be made available for public inspection under sec_6110 of the code based on the information provided we have concluded that the funds set-aside by the foundation for relief from the affects of the natural disaster in the foundation’s service area will satisfy the requirements of the suitability test under sec_4942 and sec_53_4942_a_-3 of the regulations and constitute qualifying distributions under sec_4942 of the code this ruling is based on the understanding that the amount set_aside will be paid for the specific project within months after it is set_aside and that the set-aside will be evidenced by the entry of a dollar amount on the books_and_records of the foundation as a pledge or obligation to be paid at a future date or dates after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group sincerely
